UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Argued February 22, 2005
                              Decided March 14, 2006

                                        Before

                          Hon. MICHAEL S. KANNE, Circuit Judge

                          Hon. DIANE P. WOOD, Circuit Judge

                          Hon. DIANE S. SYKES, Circuit Judge


No. 04-1721

UNITED STATES OF AMERICA,                        Appeal from the United States
              Plaintiff-Appellee,                  District Court for the
                                                   Central District of Illinois.
      v.
                                                 No. 03 CR 40065
DOUGLAS LONG,
           Defendant-Appellant.                  Michael M. Mihm, Judge.




                                      ORDER

      Douglas Long pleaded guilty to one count of possession of child pornography and
one count of criminal forfeiture. See 18 U.S.C. §§ 2252A(a)(5)(B), 2253. Relying on the
Sentencing Guidelines, the district court sentenced Long to 96 months’ imprisonment,
departing upward by four offense levels beyond the applicable Guidelines range based
on the large number of images Long possessed on his computer. In United States v.
Long, 425 F.3d 482 (7th Cir. 2005), we ordered a limited remand of Long’s sentence in
accordance with United States v. Booker, 125 S. Ct. 738 (2005), and United States v.
Paladino, 401 F.3d 471, 483 (7th Cir. 2005), so that the district court could determine
No. 04-1721                                                                        Page 2


whether it believed the sentence remains appropriate now that Booker has relegated
the Sentencing Guidelines to advisory status. In all other respects, we affirmed the
judgment of the district court.

      The district court has replied that, now knowing that the Guidelines are not
mandatory, it would reimpose the same sentence. Referencing the factors enumerated
in 18 U.S.C. § 3553(a) , the court stated that it has “t[aken] into account the
Defendant’s unblemished criminal record and the positive aspects of his life,” but
nevertheless concluded that “[u]nder all the circumstances, a sentence of less than 96
months would not reflect the seriousness of the offense, promote respect for the law,
or provide just punishment.” Rather than focus on the number of images Long
possessed, the district court instead emphasized that Long had admitted to sexually
molesting his two-year old daughter. The court explained: “It is this court’s experience
over many years and many cases that, once the offender evolves from looking at
pictures to actual molestation of a child, the chances for recurrence are greatly
increased. See [ ] § 3553(a)(2)(C). The court believes that if Defendant is not adequately
punished now, he will revert to similar crimes involving children once he is released
from custody.”

        In Paladino, we held that if a district court responds to a limited remand with
a statement that it would reimpose the same sentence, “we will affirm the original
sentence against a plain-error challenge provided that the sentence is reasonable, the
standard of appellate review prescribed by Booker, 125 S.Ct. at 765.” 401 F.3d at 484
(7th Cir. 2005). In United States v. Mykytiuk, 415 F.3d 606 (7th Cir. 2005), we held that
“any sentence that is properly calculated under the Guidelines is entitled to a
rebuttable presumption of reasonableness.” Id. at 608. When a judge “departs from the
guidelines sentence (in either direction-that of greater severity, or that of greater
lenity), [a] more compelling [] justification based on factors in section 3553(a) ... must
[be] offer[ed] in order to enable the court of appeals to assess the reasonableness of the
sentence imposed.” United States v. Dean, 414 F.3d 725, 729 (7th Cir. 2005); see also
United States v. Johnson, 427 F.3d 423, 426 (7th Cir. 2005) (“Sentences varying from
the guidelines range ... are reasonable so long as the judge offers appropriate
justification under the factors specified in 18 U.S.C. § 3553(a).”).

        We invited both parties to file any arguments concerning the reasonableness of
Long’s sentence. The government filed a statement urging us to find the sentence
reasonable and affirm; Long did not respond. We find that although the district court
exercised its discretion to issue a sentence above than the advisory Guideline
range—and therefore the sentence is not entitled to a rebuttable presumption of
reasonableness—the justification provided by the district court for its sentencing choice
is sufficient under Dean. We therefore find Long’s sentence to be reasonable.
No. 04-1721                                                                    Page 3


       Because the district court would have imposed the same sentence post-Booker
and because that sentence is reasonable, we conclude that Long’s sentence was not the
result of plain error. We therefore AFFIRM the judgment of the district court.